DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (5,756,165) in view of Tachibana et al. (10,197,724) and Chang et al. (6,152,399). Ali teaches an optical fiber production system comprising drawing an optical fiber from an optical fiber preform, which is well-known to comprise of a draw furnace from which an optical fiber is drawn along a first vertical pathway (col. 2 lines 52-54), a primary coating system configured to apply a primary coating to the optical fiber, a secondary coating system configured to apply a secondary coating over the primary coating (col. 2 lines 59-63), an irradiator (col. 3 lines 13-16, 24-30) configured to cure the primary coating (col. 3 lines 13-16), and fiber take-up system (col. 3 lines 31-33, 45-46). Ali further teaches the fiber take-up system comprises a fiber storage spool 30 (col. 3 line 40), a shield (34 & 35) that substantially surrounds a majority of the fiber storage spool and that forms an interior space (col. 3 lines 42-43, 50-54, figure 3), and a plurality of UV lamps 32 are disposed between the storage spool and the shield in the interior space of the shield (figure 3, col. 3 lines 40-42). Although not specifically mentioned, since the only structure surrounding the spool is the shield, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried to attached the UV lamps to an interior wall of the shield so as to arrange the lamps between the spool and the shield. Ali also teaches the lamps extends parallel to the spool (col. 3 lines 40-42), thus it has a width substantially equal to a width of the fiber storage spool, especially since the goal is to expose all of the fiber to the UV light, and the plurality of lamps direct UV light to the coated optical fiber in the fiber take-up system (col. 3 lines 40-54). Ali  teaches applying a primary coating and a secondary coating and irradiating the coating. However, it is not completely clear if the primary coating is cured before applying the secondary coating. Tachibana also teaches a method for coating an optical fiber comprising applying a primary coating on the optical fiber, irradiating the fiber to cure the primary coating, then applying a secondary coating over the primary coating (col. 5 lines 52-61). Tachibana teaches this is a well-known alternative to applying the secondary coating on a wet primary coating (col. 5 lines 61-67). Accordingly, it would be obvious to one of ordinary skill in the art at the time of the invention to have irradiated the primary coating to cure the primary coating before the secondary coating is applied over the primary coating, as there are really on two options, as taught by Tachibana. 
As mentioned, Ali suggests using UV lamps for providing UV light to cure the coating on the fiber. Tachibana further teaches forming the coating by curing with ultraviolet light, wherein two well-known sources of UV lights are UV LED and UV lamps (col. 5 lines 47-51).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively employed UV LEDs as it is a well-known UV light source that can predictably provide for the successful curing of the coating on the optical fiber, as taught by Tachibana. In applying UV LEDs to the apparatus of Ali, a plurality of UV LEDs would be attached to the interior wall of the shield such that it is disposed between the spool and the shield in the interior space of the shield. Just as the UV lamps of Ali extends along width of the spool, the plurality of LEDS would form a row having a width that is substantially equal to a width of the spool, to ensure all of the fiber is irradiated with the UV light.
However, Ali doesn’t specify the shield is a whip shield. Chang teaches optical fiber is susceptible to breakage during take up, due to forces applied by the winding machine, and as a result, a loose end of the fiber whips around causing damage to fiber  already wound on the take up spool (col. 1 lines 34-45). Chang teaches employing a whip shield to protect operators while also maintaining the loose end of a fiber against the wall of the whip shield (col. 2 lines 3-21, 37-47, col. 3 lines 31-46), thereby eliminating whip damage to the fiber on the spool. Chang specifies the whip shield substantially surrounds a majority of the fiber storage spool and forms an interior space  (col. 2 lines 37-42, figures 1-2, 5 and 9). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have  employed a whip shield as an alternative shield to that of Ali so as to prevent damage to the fiber on the spool in the event of a breakage, as taught by Chang. Furthermore, since UV lamps are replaced with newer technology UV light source, such as UV LEDs, the reflecting surface of the shield of Ali would not be necessary due to the directional nature of LEDs.
Regarding claim 8, it would have been obvious to use LED with an area of about 1 mm, depending upon what size of available LED’s are most economically used.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (5,756,165), Tachibana et al. (10,197,724), and Chang et al. (6,152,399) as applied to claim 1 above, and further in view of Kim et al. (KR 101281547, machine translation provided). Tachibana suggests UV LED as a UV light source and Ali suggests UV lamps that extends parallel to the spool. However, both do not specify a LED bar. However, LED bars are well known. Kim teaches a LED bar (100) provides for an arrangement of a plurality of individual LED elements (110) to be arranged in an array, along a bar (page 4, figures 3-4). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a LED bar for the UV light source, as it provides for an array of LEDs that can span the width of the spool, for irradiating the fiber uniformly.
Claims 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (5,756,165), Tachibana et al. (10,197,724), and Chang et al. (6,152,399) as applied to claim 1 above and further in view of Costello (2010/0281922). Ali doesn’t specify a non-contact mechanism which directs the fiber. Costello teaches to use non-contact mechanisms, such as a fluid bearing, to redirect the fiber so as to maintain the quality of the fiber ([0026]) and for the purpose of adding components to the production system, such as cooling means ([0003]-[0004], [0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to redirect the fiber of Ali as it is being drawn so as to provide additional steps, such as cooling, while maintaining the quality of the fiber and without excessive or additional building modifications.
Regarding claims 11-12, Costello teaches two fluid bearings that can direct the fiber from one vertical pathway to a second vertical pathway parallel to the first and non-collinear with the first (figure 1).
Claims 8 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (5,756,165) Tachibana et al. (10,197,724), Chang et al. (6,152,399), (as applied to claim 1 above) and Hartsuiker et al. (8,314,408). Regarding claim 26, Ali teaches an optical fiber production system comprising drawing an optical fiber from an optical fiber preform, which is well-known to comprise of a draw furnace from which an optical fiber is drawn along a first vertical pathway (col. 2 lines 52-54), a primary coating system configured to apply a primary coating to the optical fiber, a secondary coating system configured to apply a secondary coating over the primary coating (col. 2 lines 59-63), an irradiator (col. 3 lines 13-16, 24-30) configured to cure the primary coating (col. 3 lines 13-16), and fiber take-up system (col. 3 lines 31-33, 45-46). Ali further teaches the fiber take-up system comprises a fiber storage spool 30 (col. 3 line 40), a shield (34 & 35) that substantially surrounds a majority of the fiber storage spool and that forms an interior space (col. 3 lines 42-43, 50-54, figure 3), and a plurality of UV lamps 32 are disposed in the interior space of the shield (figure 3, col. 3 lines 40-42). Ali also teaches the lamps extends parallel to the spool (col. 3 lines 40-42), thus it has a width substantially equal to a width of the fiber storage spool, especially since the goal is to expose all of the fiber to the UV light, and the plurality of lamps direct UV light to the coated optical fiber in the fiber take-up system (col. 3 lines 40-54). Ali  teaches applying a primary coating and a secondary coating and irradiating the coating. However, it is not completely clear if the primary coating is cured before applying the secondary coating. Tachibana also teaches a method for coating an optical fiber comprising applying a primary coating on the optical fiber, irradiating the fiber to cure the primary coating, then applying a secondary coating over the primary coating (col. 5 lines 52-61). Tachibana teaches this is a well-known alternative to applying the secondary coating on a wet primary coating (col. 5 lines 61-67). Accordingly, it would be obvious to one of ordinary skill in the art at the time of the invention to have irradiated the primary coating to cure the primary coating before the secondary coating is applied over the primary coating, as there are really on two options, as taught by Tachibana. 
As mentioned, Ali suggests using UV lamps for providing UV light to cure the coating on the fiber. Tachibana further teaches forming the coating by curing with ultraviolet light, wherein two well-known sources of UV lights are UV LED and UV lamps (col. 5 lines 47-51).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively employed UV LEDs as it is a well-known UV light source that can predictably provide for the successful curing of the coating on the optical fiber, as taught by Tachibana. Hartsuiker also teaches using UV LEDs for curing the coating on an optical fiber (col. 2 lines 33-35). Hartsuiker further teaches arranging the UV LEDs in an array (figures 1, 2, col. 3 lines 36-43, col. 6 lines 56-63) and distributed so as to provide uniform curing of the coating on the fiber (col. 9 lines 3-15). As can be seen in figure 8, the LEDs are integrated into an interior wall of the chamber surrounding the fiber. In applying UV LEDs to the apparatus of Ali, just as the UV lamps of Ali extends along width of the spool, it would have been obvious to arrange the plurality of LEDs in an array, i.e. a row as suggested by Hartsuiker, having a width that is substantially equal to a width of the spool, to ensure all of the fiber on the spool is irradiated with the UV light.
However, Ali doesn’t specify the shield is a whip shield. Chang teaches optical fiber is susceptible to breakage during take up, due to forces applied by the winding machine, and as a result, a loose end of the fiber whips around causing damage to fiber  already wound on the take up spool (col. 1 lines 34-45). Chang teaches employing a whip shield to protect operators while also maintaining the loose end of a fiber against the wall of the whip shield (col. 2 lines 3-21, 37-47, col. 3 lines 31-46), thereby eliminating whip damage to the fiber on the spool. Chang specifies the whip shield substantially surrounds a majority of the fiber storage spool and forms an interior space  (col. 2 lines 37-42, figures 1-2, 5 and 9). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have  employed a whip shield as an alternative shield to that of Ali so as to prevent damage to the fiber on the spool in the event of a breakage, as taught by Chang. 
Furthermore, Chang teaches the interior surface of the whip shield is a smooth surface for guiding the fiber (col. 3 lines 37-47) and Hartsuiker teaches in figure 8, the LEDs are integrated into an interior wall of the chamber surrounding the fiber. Thus, in applying the combination of the UV LEDs of Hartsuiker with the whip shield of Chang, it would have been obvious to one of ordinary skill in the art at the time of the invention to have integrated the plurality of LEDs into an interior wall of the whip shield, just as Hartsuiker teaches integrating the LEDs into the wall of the chamber, so as to ensure a smooth surface in the interior wall of the whip shield.  
Regarding claims 27 and 28, Hartsuiker teaches the UV LEDs can be arranged in various configurations, including with and without reflectors (col. 3 lines 33-51, figures 1-4). Thus, in the embodiment without reflectors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried the option of arranging UV LEDs in the whip shield of Chang without reflectors, as Hartsuiker teaches two possible options for successful curing of the coating on the fiber.
Regarding claim 29-30, as mentioned, Hartsuiker teaches UV LEDs can be arranged in various configurations. Hartsuiker also teaches uniform curing of the coating on the fiber is desired (col. 9 lines 3-15). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an arrangement of the LEDs to ensure all portion of the coated fiber are exposed to substantially equal amounts of the UV light. 
Regarding claim 8, Hartsuiker further teaches because of the small size of optical fiber, it is desirable to use small UV LEDs, i.e. having a 1 millimeter squared area, because of a greater percentage of emitted light from a small UV LED will be incident on the coated optical fiber (col. 8 lines 52-58). Accordingly, for this reason, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar sized LEDs in the apparatus of Ali, Tachibana, and Chang. 
Response to Arguments
Applicant’s arguments filed in the pre-brief appeal conference request submitted May 2, 2022, with respect to the rejection(s) of claims 1 and 26 under Overton, Kar, Chang, Molin, Sommers, Li, and Ali have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ali, Tachibana, Chang, and Hartsuiker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741